In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                          No. 07-21-00229-CV


                               CASSANDRA LLOYD, APPELLANT

                                                    V.

                        CYPRESS CREEK AT RIVERBEND, APPELLEE

                         On Appeal from the County Court at Law No. 1
                                    Williamson County, Texas1
               Trial Court No. 21-0927-CC1, Honorable Brandy Hallford, Presiding

                                            March 2, 2022
                                 MEMORANDUM OPINION
                        Before QUINN, C.J., and PIRTLE and PARKER, JJ.


        Appellant Cassandra Lloyd, proceeding pro se, appeals from the trial court’s

judgment. Lloyd’s brief was originally due November 19, 2021. We subsequently granted

Lloyd three extensions to file a brief. By letter of January 18, 2022, we notified Lloyd that

the appeal was subject to dismissal for want of prosecution, without further notice, if a




        1
        Originally appealed to the Third Court of Appeals, this appeal was transferred to this Court by the
Texas Supreme Court pursuant to its docket equalizations efforts. See TEX. GOV’T CODE ANN. § 73.001.
brief was not received by February 18, 2022. To date, Lloyd has not filed a brief or had

any further communication with this Court.


       Accordingly, we dismiss the appeal for want of prosecution. See TEX. R. APP. P.

38.8(a)(1), 42.3(b).


                                                      Per Curiam




                                             2